Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Luis Loeza, Appellant                                  Appeal from the 443rd District Court of
                                                       Ellis County, Texas (Tr. Ct. No. 95986).
No. 06-17-00104-CV         v.                          Opinion delivered by Justice Moseley,
                                                       Chief Justice Morriss and Justice Burgess
SPCA of Texas, Appellee                                participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Luis Loeza, pay all costs of this appeal.


                                                       RENDERED DECEMBER 28, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk